IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                                  January 2015 Term                       FILED
                                  _______________                     June 16, 2015
                                                                       released at 3:00 p.m.

                                                                     RORY L. PERRY II, CLERK

                                                                   SUPREME COURT OF APPEALS

                                    No. 14-0100                         OF WEST VIRGINIA

                                  _______________


             STATE OF WEST VIRGINIA EX REL. JOHN D. PERDUE,

                         Plaintiff Below, Petitioner


                                           v.

              NATIONWIDE LIFE INSURANCE COMPANY, ET AL.,

                      Defendants Below, Respondents


       ____________________________________________________________

                  Appeal from the Circuit Court of Putnam County
                      The Honorable Joseph C. Reeder, Judge
Civil Action Nos. 12-C-287, 12-C-288, 12-C-289, 12-C-290, 12-C-291,             12-C-292,
12-C-293, 12-C-294, 12-C-295, 12-C-296, 12-C-322, 12-C-323, 12-C-324,           12-C-325,
12-C-327, 12-C-328, 12-C-329, 12-C-331, 12-C-355, 12-C-356, 12-C-357,           12-C-358,
12-C-359, 12-C-360, 12-C-361, 12-C-362, 12-C-363, 12-C-364, 12-C-372,           12-C-373,
12-C-374, 12-C-376, 12-C-377, 12-C-378, 12-C-380, 12-C-381, 12-C-419,           12-C-420,
12-C-421, 12-C-422, 12-C-423, 12-C-424, 12-C-425, 12-C-426, 12-C-427,           12-C-429,
12-C-430, 12-C-431, 12-C-432, 12-C-433, 12-C-434, 12-C-435, 12-C-436,           12-C-437,
12-C-438, 12-C-440, 12-C-441, 12-C-442, 12-C-443, 12-C-444, 12-C-445,           12-C-446,
12-C-447

                        REVERSED AND REMANDED
       ____________________________________________________________

                               Submitted: April 8, 2015

                                 Filed: June 16, 2015


Patrick Morrisey, Esq., Attorney General        John H. Tinney, Jr., Esq.

Dan Greear, Esq., Chief Deputy Attorney         James K. Tinney, Esq.

General                                         John K. Cecil, Esq.

Jennifer Greenlief, Esq., Assistant Attorney    The Tinney Law Firm, PLLC

General                                         Charleston, West Virginia

Office of the West Virginia Attorney General    Counsel for Respondents Nationwide Life

Charleston, West Virginia                     Insurance Company and Nationwide Life and
                                              Annuity Insurance Company
Anthony J. Majestro, Esq.
Special Assistant Attorney General
Powell & Majestro, PLLC                       Alexander Macia, Esq.
Charleston, West Virginia                     Spilman Thomas & Battle, PLLC
                                              Charleston, West Virginia
Timothy C. Bailey, Esq.
Special Assistant Attorney General           Phillip E. Stano, Esq., Pro Hac Vice
Bucci Bailey & Javins LC                     Wilson G. Barmeyer, Esq., Pro Hac Vice
Charleston, West Virginia                    Brendan Ballard, Esq., Pro Hac Vice
                                             Sutherland Asbill & Brennan LLP
Margaret M. Murray, Esq., Pro Hac Vice       Washington, DC
Murray & Murray CO., L.P.A.                  Counsel for Respondents New York Life
Sandusky, Ohio                               Insurance Company; Lincoln National Life
Counsel for Petitioner                       Insurance Company; Erie Family Life
                                             Insurance Company; New York Life
                                             Insurance and Annuity Corporation; The
Sandra B. Harrah, Esq.                       Western and Southern Life Insurance
Hill, Peterson, Carper, Bee & Deitzler, PLLC Company; Western-Southern Life Assurance
Charleston, West Virginia                    Company;       Primerica     Life   Insurance
                                             Company; Ohio National Life Assurance
Robert P. Krenkowitz, Esq., Pro Hac Vice     Corporation; Provident Life & Accident
Tucson, Arizona                              Insurance Company; Pacific Life Insurance
Counsel for Amicus Curiae Xerox State & Company; Colonial Life & Accident
Local Solutions, Inc., d/b/a Xerox Unclaimed Insurance Company; American Family Life
Property Clearinghouse                       Assurance Company of Columbus, GA; and
                                             Lafayette Life Insurance Company

Jonathan R. Mani, Esq.
Mani Ellis & Layne, PLLC                  Terrence D. O’Hare, Esq., Pro Hac Vice
Charleston, West Virginia                 J. Scott Paul, Esq., Pro Hac Vice
                                          McGrath North Mullin & Kratz PC LLO
Lynden Lyman, Esq., Pro Hac Vice          Omaha, Nebraska
Concord, Massachusetts                    Counsel for Respondent Physicians Life
Counsel for Amicus Curiae National Insurance Company
Association    of   Unclaimed    Property
Administrators
                                          Steuart H. Thomsen, Esq., Pro Hac Vice
                                          Wilson G. Barmeyer, Esq., Pro Hac Vice
                                          Sutherland Asbill & Brennan LLP
                                          Washington, DC
                                          Counsel for Respondents Farm Family Life
                                          Insurance Company; Reliastar Life Insurance
                                          Company; and Horace Mann Life Insurance
Company


John M. Aerni, Esq., Pro Hac Vice

Adam J. Kaiser, Esq., Pro Hac Vice

Winston & Strawn LLP

New York, New York

Counsel for Respondents Bankers Life &

Casualty Company and Colonial Penn Life

Insurance Company



Loren E. Hayes, Esq.

Spilman Thomas & Battle, PLLC

Charleston, West Virginia

Counsel for Respondent United of Omaha

Life Ins. Co.


Bruce M. Jacobs, Esq.

Spilman Thomas & Battle, PLLC

Charleston, West Virginia


Markham R. Leventhal, Esq., Pro Hac Vice

Irma Reboso Solares, Esq., Pro Hac Vice

Jorden Burt LLP

Miami, Florida

Counsel for Respondents Monumental Life

Insurance Company and Transamerica Life

Insurance Company



Angela D. Herdman, Esq.

Mary Jane Pickens, Esq.

Andrew S. Dornbos, Esq.

Spilman Thomas & Battle, PLLC

Charleston, West Virginia


Edwin G. Schallert, Esq., Pro Hac Vice

DeBevoise & Plimpton LLP

New York, New York

Counsel     for   Respondents     Prudential

Insurance Company of America and Pruco

Life Insurance Company


Maeve O’Connor, Esq., Pro Hac Vice

DeBevoise & Plimpton LLP

New York, New York

Counsel for Respondents Teachers Insurance

& Annuity Association of America and

Principal Life Insurance Company



Timothy J. O’Driscoll, Esq., Pro Hac Vice

Drinker Biddle & Reath LLP

Philadelphia, Pennsylvania

Counsel for Respondent Gerber Life

Insurance Company


Jason P. Gosselin, Esq., Pro Hac Vice

Laura M. Zulick, Esq., Pro Hac Vice

Drinker Biddle & Reath LLP

Philadelphia, Pennsylvania

Counsel for Respondents Allstate Life

Insurance Company; Lincoln Benefit Life

Company; and Penn Mutual Life Insurance

Company



Douglas A. Scullion, Esq., Pro Hac Vice

Laura Leigh Geist, Esq., Pro Hac Vice

Dentons US LLP

San Francisco, California

Counsel for Respondent Lincoln Heritage

Life Insurance Company



Thomas F. A. Hetherington, Esq., Pro Hac

Vice

Blaire Bruns Johnson, Esq., Pro Hac Vice

Edison, McDowell & Hetherington LLP

Houston, Texas

Counsel for Respondent Boston Mutual Life

Insurance Company



Jeffrey M. Wakefield, Esq.

Danielle Waltz Swann, Esq.

Flaherty Sensabaugh Bonasso PLLC

Charleston, West Virginia

Counsel for Protective Life Ins. Co., West

Coast Life Ins. Co., Sun Life Assurance Co.

of Canada, Riversource Life Ins. Co.



Thomas J. Butler, Esq., Pro Hac Vice

Jeffrey M. Grantham, Esq., Pro Hac Vice

Maynard Cooper & Gale PC

Birmingham, Alabama

Counsel for Respondent Riversource Life

Insurance Co., and American General Life &

Accident Ins. Co.



Jeffrey M. Wakefield, Esq.

Danielle Waltz Swann, Esq.

Flaherty Sensabaugh Bonasso PLLC

Charleston, West Virginia


Jeffrey M. Grantham, Esq., Pro Hac Vice

Maynard Cooper & Gale PC

Birmingham, Alabama

Counsel for Respondent Sun Life Assurance

Company of Canada and Riversource Life

Ins. Co.



Katharine A. Weber, Esq. Pro Hac Vice

Maynard Cooper & Gale PC

Birmingham, Alabama

Counsel for Respondents Protective Life

Insurance Company and West Coast Life

Insurance Company



Jared M. Tully, Esq.

Frost Brown Todd LLC

Charleston, West Virginia

Counsel for Respondents Metropolitan Life

Insurance Company; Metlife Investors USA

Insurance Company; New England Life

Insurance Company; Liberty Life Insurance

Company; Metlife Insurance Company of

Connecticut; General American Life

Insurance Company; and The State Life

Insurance Company

Frank E. Simmerman, Jr., Esq.
Chad L. Taylor, Esq.
Simmerman Law Office, PLLC
Clarksburg, West Virginia
Counsel for Respondents Genworth Life and
Annuity Insurance Company; Combined
Insurance Company of America; Genworth
Life Insurance Company; and North
American Company for Life and Health
Insurance


Thomas J. Hurney, Jr., Esq.
Michael M. Fisher, Esq.
Jackson Kelly PLLC
Charleston, West Virginia


Stephen M. LaCagnin, Esq.
Seth P. Hayes, Esq.
Jackson Kelly PLLC
Charleston, West Virginia


Ellen M. Dunn, Esq., Pro Hac Vice
Sutherland Asbill & Brennan LLP
New York, New York
Counsel for Respondent AXA Equitable Life
Insurance Company


Lee Murray Hall, Esq.
Jenkins Fenstermaker, PLLC
Huntington, West Virginia
Counsel for Respondent Hartford Life and
Annuity Insurance Company


Ancil G. Ramey, Esq.
Steptoe & Johnson, PLLC
Huntington, West Virginia
                                           William E. Galeota, Esq.
                                           Steptoe & Johnson, PLLC
                                           Morgantown, West Virginia
                                           Counsel for Respondent Massachusetts
                                           Mutual Life Insurance Company


                                           Carrie Goodwin Fenwick, Esq.
                                           Goodwin & Goodwin, LLP
                                           Charleston, West Virginia
                                           Counsel for Respondent Guardian Life
                                           Insurance Company of America


                                           Robert L. Massie, Esq.
                                           Nelson Mullins Riley & Scarborough LLP
                                           Huntington, West Virginia
                                           Counsel for Respondent USAA Life
                                           Insurance Company



JUSTICE BENJAMIN delivered the Opinion of the Court.

JUSTICE KETCHUM concurs and reserves the right to file a concurring opinion.
                             SYLLABUS BY THE COURT


              1.     With respect to the presumptively abandoned proceeds of a life

insurance policy, the plain language of section 2(e) of the West Virginia Uniform

Unclaimed Property Act, West Virginia Code § 36-8-2(e) (1997), demonstrates the

Legislature’s intent to affirmatively separate the insurer’s obligation to account for and

pay those proceeds to the Treasurer from the filing of any claim for benefits required by

the policy terms. The insurer’s obligation to account for and pay those proceeds is tied

instead to the death of the insured (or the insured’s attainment of the limiting age),

maturing three years thereafter.



              2.     The West Virginia Uniform Unclaimed Property Act imposes no

specific duty on insurers to search the Department of Commerce’s Death Master File or

any comparable data source. Rather, the Act simply requires insurers generally, as

holders of property presumed abandoned, to account for and turn over that property to the

Treasurer.




                                            i
Benjamin, Justice:

               The West Virginia State Treasurer, John D. Perdue, appeals the order

entered by the Circuit Court of Putnam County on December 27, 2013, that dismissed

with prejudice sixty-three complaints he filed separately against insurance companies

doing business in West Virginia. The complaints alleged, inter alia, that the insurers have

unlawfully retained life insurance proceeds unclaimed by State residents, in

contravention of the West Virginia Uniform Unclaimed Property Act of 1997, W. Va.

Code §§ 36-8-1 to -32 (the “Act”). The Act, according to the Treasurer, manifestly

designates him the legal custodian of such proceeds. The circuit court adopted the

contrary view that the insurers’ obligations under the Act are defined not by its clear and

unequivocal provisions, but instead by the contractual terms of the life insurance policies

taken out by the insureds. Because the circuit court’s interpretation failed to give force

and effect to the plain meaning of the words used in the Act, thereby frustrating clear

legislative intent, we reverse the dismissal order and remand these matters for further

proceedings.



                I. FACTUAL AND PROCEDURAL BACKGROUND

               The Act designates the Treasurer as its administrator. See W. Va. Code

§ 36-8-1(1) (1997). In his role as administrator, the Treasurer is entitled to take custody

of property presumed to have been abandoned if, inter alia, the apparent owner’s last

known address is in West Virginia. See id. §§ 36-8-4, -4(1). An “apparent owner” under


                                            1

the Act is “a person whose name appears on the records of a holder as the person entitled

to property held, issued or owing by the holder.” Id. § 36-8-1(2). A holder, in turn, is “a

person obligated to hold for the account of, or deliver or pay to, the owner” any property

subject to the Act. Id. § 36-8-1(6). The insurance companies do not dispute their status

as holders for purposes of this appeal.



              Whether specific property may be presumed abandoned is determined by

resort to the Act. In the context of the dispute before us, section 2 of the Act provides:

                      (a) Property is presumed abandoned if it is unclaimed
              by the apparent owner during the time set forth below for the
              particular property:
                      ....
                      (8) Amount owed by an insurer on a life or
              endowment insurance policy or an annuity that has matured
              or terminated, three years after the obligation to pay arose or,
              in the case of a policy or annuity payable upon proof of death,
              three years after the insured has attained, or would have
              attained if living, the limiting age under the mortality table on
              which the reserve is based[.]

Id. § 36-8-2(a), -2(a)(8) (1997) (emphasis added).         With respect to the foregoing

provision, the Treasurer’s position is easily understood: an insurer’s obligation to pay the

beneficiary of a life insurance policy arises when the insured dies.1




       1
        The quoted portion of the Act specifies that policy proceeds are alternatively
payable if the insured survives to the limiting age, which, we are advised, is typically
around age ninety-five. In light of the relative infrequency of the alternative triggering
event, we make scant reference to it herein.


                                              2

              An insurer in possession of presumptively abandoned life insurance

proceeds—like any holder of comparable property—must annually file a verified report

with the Treasurer, which, inter alia, describes the property and provides the identity and

last known address of the apparent owner. See W. Va. Code §§ 36-8-7 (1997). Within

sixty to one hundred twenty days prior to filing the report, the insurer is required in most

cases to attempt to notify the apparent owner in writing that he or she should claim the

proceeds. See id. § 36-8-7(e). If the notification effort proves unsuccessful, the insurer

shall (with certain exceptions not applicable here) turn over the proceeds to the Treasurer,

see id. § 36-8-8(a), who then deposits them in the Unclaimed Property Fund, see id. § 36­

8-13(b).



              Between September 20, 2012, and December 28, 2012, the Treasurer filed

sixty-nine substantially similar complaints in the circuit court against insurance

companies, seeking to enforce the insurers’ obligations under the Act to file reports and

transfer presumptively abandoned life insurance proceeds.        In those complaints, the

Treasurer pertinently alleged that the United States Department of Commerce maintains a

computerized database, known as the Death Master File (“DMF”), compiled from social

security records.2 Where the insurers have issued an annuity contract payable only


       2
         For the purposes of this appeal of the circuit court’s dismissal of the Treasurers’
complaints pursuant to West Virginia Rule of Civil Procedure 12(b)(6), we accept as true
the factual allegations of those complaints. See infra Part II.


                                             3

during the lifetime of the annuitant, the Treasurer asserts that the DMF is regularly

consulted to determine whether the annuitant has died and the contractual obligation has

ended. With respect to the life insurance policies they issue, however, the Treasurer

contends that the insurers do not avail themselves of the DMF or of any alternative data

source to determine whether the insured has died with no claim to the proceeds having

yet been filed by a beneficiary. Moreover, the Treasurer alleges that, in certain cases

where premiums on whole life products are no longer remitted (or due) because the

policyholder has died, the insurers, in the absence of a claim, siphon to exhaustion the

underlying cash value in satisfaction of the phantom premiums on the fiction that the

policyholder is perhaps alive and would not want the policy to lapse.



             According to the Treasurer, because the insurance companies have declined

to use the DMF to learn of the deaths of their insureds, they have “failed to truthfully

report abandoned or unclaimed property,” and have “paid into the Unclaimed Property

Fund amounts less than actually due the State under the Act.” The complaints thus

demand a statutory audit, see West Virginia Code § 36-8-20(b) (1997), interest and civil

penalties on proceeds thereby discovered to have been improperly withheld, see id. § 36­

8-24, and injunctive relief compelling the insurers to implement policies and procedures

to assist in facilitating their future compliance with the Act. The Treasurer also pursues

an award of attorney fees. See id. § 36-8-22.




                                            4

              In sixty-three of the proceedings, the defendant insurance company moved

for dismissal on the ground that the complaint failed to state a claim upon which relief

could be granted. See W. Va. R. Civ. P. 12(b)(6). The circuit court conducted a hearing

on the motions on September 6, 2013, and, on December 27, 2013, it entered an order

granting them. In so ruling, the circuit court concluded that the Act should be construed

in pari materia with the provisions of Article 13 of the Insurance Code, West Virginia

Code §§ 33-13-1 to -48, and specifically Code section 33-13-14, which requires all life

insurance policies delivered in the state to include “a provision that when a policy shall

become a claim by the death of the insured[,] settlement shall be made upon receipt of

due proof of death.”



              The circuit court thus reasoned that, until proof of an insured’s death had

been submitted to the insurer, no “obligation to pay” the proceeds of the insured’s life

insurance policy could arise within the meaning of the Act. Consequently, the insurer

should be permitted to retain those proceeds until someone having a contractually derived

interest makes a formal claim in accordance with the policy. On January 24, 2014, the

Treasurer timely noticed his appeal of the circuit court’s order.3


       3
       The questions presented for resolution are the same with respect to all sixty-three
named respondents, twenty-two of which have joined one of three representative briefs
on appeal. Lead respondent Nationwide Life Insurance Company jointly submitted a
                                                                         (continued . . .)

                                              5

                            II. STANDARD OF REVIEW

             We review de novo the circuit court’s grant of the respondents’ motions to

dismiss the complaints pursuant to Rule 12(b)(6) of the West Virginia Rules of Civil

Procedure. See syl. pt. 2, State ex rel. McGraw v. Scott Runyan Pontiac-Buick, Inc., 194
W. Va. 770, 461 S.E.2d 516 (1995).        In conducting our review, we construe the

complaints in the light most favorable to the non-moving party, meaning that we accept

as true the well-pleaded factual allegations therein and draw all reasonable inferences

therefrom to the Treasurer’s advantage. See Conrad v. ARA Szabo, 198 W. Va. 362, 369­

70, 480 S.E.2d 801, 808-09 (1996) (citing Murphy v. Smallridge, 196 W. Va. 35, 36, 468
S.E.2d 167, 168 (1996)). We are not bound, however, to accept any party’s posited



brief with Nationwide Life and Annuity Insurance Company. Monumental Life
Insurance Company and Transamerica Life Insurance Company submitted their own joint
brief. The third brief was submitted jointly on behalf of eighteen respondents, including
New York Life Insurance Company; Lincoln National Life Insurance Company; Erie
Family Life Insurance Company; New York Life Insurance and Annuity Corporation;
The Western and Southern Life Insurance Company; Western-Southern Life Assurance
Company; Primerica Life Insurance Company; Farm Family Life Insurance Company;
Employees Life Company (Mutual); Ohio National Life Assurance Corporation;
ReliaStar Life Insurance Company; Physicians Life Insurance Company; Horace Mann
Life Insurance Company; Provident Life & Accident Insurance Company; Pacific Life
Insurance Company; Colonial Life & Accident Insurance Company; American Family
Life Insurance Company of Columbus, GA; and The Lafayette Life Insurance Company.

      In support of the Treasurer, two amici curiae have filed briefs. We acknowledge
the individual contributions of Xerox State & Local Solutions, Inc., d/b/a Xerox
Unclaimed Property Clearinghouse, and of National Association of Unclaimed Property
Administrators, each of which we thank for its assistance.


                                           6

statutory interpretations or proffered conclusions of law. See W. Va. Human Rights

Comm’n v. Garretson, 196 W. Va. 118, 123, 468 S.E.2d 733, 738 (1996). A complaint

should not be deemed insufficient under Rule 12(b)(6) and thereby dismissed “unless it

appears beyond doubt that the plaintiff can prove no set of facts in support of his claim

which would entitle him to relief.” Syl. pt. 3, Chapman v. Kane Transfer, Inc., 160 W.

Va. 530, 236 S.E.2d 207 (1977) (citation omitted).



                                    III. ANALYSIS

              As a threshold matter, courts may not regard separate and distinct statutes

in pari materia unless the Legislature’s intent is ambiguous with respect to the statute in

question. See State ex rel. Morrisey v. W. Va. Office of Disciplinary Counsel, 234 W. Va.
238, 764 S.E.2d 769, 780 (2014) (“‘[T]he rule that statutes which relate to the same

subject should be read and construed together is a rule of statutory construction and does

not apply to a statutory provision which is clear and unambiguous.’” (quoting syl. pt. 1,

State v. Epperly, 135 W. Va. 877, 65 S.E.2d 488 (1951))). Here, the circuit court

believed the Act to be ambiguous, thereby permitting it to look to Article 13 of the

Insurance Code to discern the Legislature’s intent in enacting the former. See syl. pt. 6,

Cmty. Antenna Serv., Inc. v. Charter Comm’ns VI, LLC, 227 W. Va. 595, 712 S.E.2d 504

(2011) (instructing that separate and distinct statutes “‘relat[ing] to the same persons or

things, or to the same class of persons or things, or statutes which have a common

purpose will be regarded in pari materia to assure recognition and implementation of the


                                            7

legislative intent’” (quoting syl. pt. 5, Fruehauf Corp. v. Huntington Moving & Storage

Co., 159 W. Va. 14, 217 S.E.2d 907 (1975))). With respect to the insurers’ duties herein,

the circuit court’s construction of the Act in pari materia with the Insurance Code was

appropriate only if the Act’s relevant provisions are ambiguous. If, however, the Act’s

relevant provisions are not ambiguous, the circuit court’s resort to the Insurance Code

was unnecessary and improper.



             To ensure that we interpret the Act to accurately ascertain the insurers’

duties in accordance with what the Legislature intended, we rely primarily on a crucial

component of section 2—subsection (e)— that precisely sets forth the parameters of

property presumed abandoned, confirming that such “[p]roperty is payable or

distributable . . . notwithstanding the owner’s failure to make demand or present an

instrument or document otherwise required to obtain payment.” W. Va. Code § 36-8­

2(e) (1997) (emphasis added). Section 2(e) is best understood as acknowledging and

codifying the United States Supreme Court’s decision in Connecticut Mutual Life

Insurance Co. v. Moore, 333 U.S. 541 (1948). At issue in Moore was New York’s

Abandoned Property Law, which, inter alia, required insurers to report and pay over to

the state the proceeds of life insurance policies on which no claim had been made within

seven years following the death of the insured.           The Supreme Court rejected

constitutional challenges by a group of insurers that the required transfer to the state’s

abandoned property fund impaired their right to rely upon bargained-for claims


                                            8

procedures set forth in their policies. The insurers argued that they had no obligation to

pay anyone unless a proper claim was made, and that due process required the state to

instead seek judicial authorization prior to any transfer of proceeds to the New York

fund. In ruling against the insurers, the Supreme Court observed that the state, in taking

custody of abandoned property, “is acting as a conservator, not as a party to a contract.”

Id. at 547.   Thus, the Supreme Court reasoned, “it would be beyond a reasonable

requirement to compel the state to comply with conditions that may be quite proper as

between the contracting parties.” Id.



              Our reading of section 2(e)’s provenance in Moore is consistent with that of

the drafters of the model Uniform Unclaimed Property Act. In the official commentary

to section 2(e) published in connection with the model statute’s 1995 iteration, which was

subsequently enacted in West Virginia, the drafters explained that

              Subsection (e) [of section 2] is intended to make clear that
              property is reportable notwithstanding that the owner, who
              has lost or otherwise forgotten his or her entitlement to
              property, fails to present to the holder evidence of ownership
              or to make a demand for payment. See Connecticut Mutual
              Life Insurance Co. v. Moore, 333 U.S. 541 (1948).

National Conference of Commissioners on Uniform State Laws, Uniform Unclaimed

Property Act, § 2 cmt. (1995). By this 1995 iteration, Moore’s general application to the

law of unclaimed property had already been firmly established for at least fourteen years,

that is, from the immediately preceding 1981 version of the model statute. The 1995

version of section 2(e) and its attendant commentary regarding Moore were reproduced

                                            9

almost verbatim from the 1981 version. It is apparent that West Virginia’s Legislature

was fully aware of section 2(e)’s genesis in the Moore decision. Moreover, we note that

the first inclusion of section 2(e) in the model uniform statute in 1981 came just one year

after DMF records became publicly available.



              The insurers would have us limit Moore to its facts. Indeed, insofar as the

Supreme Court’s review was confined solely to the constitutional validity of the New

York statute, the circuit court expressed doubt that the principles set forth in Moore apply

with equal force to matters of statutory construction decided exclusively pursuant to state

law. We harbor no similar doubt and conclude that Moore bears squarely on the state law

question we decide today. Moore applies necessarily through section 2(e) to any sort of

property that might be presumed abandoned, including beyond doubt the life insurance

proceeds at issue herein.



              The plain wording of section 2(e), particularly in view of its heritage in

Moore, flatly rebuffs the insurers’ contention, accepted by the circuit court, that the

“obligation to pay” the proceeds of a life insurance policy to the Treasurer cannot arise

until a beneficiary perfects a claim thereupon.         The insurers maintain that their

“obligation to pay” under the Act can only be fully understood by considering it in pari

materia with the Insurance Code’s regulation of their contractual relationship with the

policies’ insureds. Therefore, the argument goes, no beneficiary can enjoy the proceeds


                                            10

to which he or she is entitled without first filing a claim. The mere requirement of a

claim in accordance with the Code, however, does not begin to address the wholly

different question, decided in Moore and present here, regarding duties imposed on the

insurers by a regulatory scheme separate and distinct from any obligation under an

insurance contract.4



              With respect to the presumptively abandoned proceeds of a life insurance

policy, the plain language of section 2(e) of the West Virginia Uniform Unclaimed

Property Act, West Virginia Code § 36-8-2(e) (1997), demonstrates the Legislature’s


       4
         Section 2(e) also informs an accurate construction of the term “property,”
defined by the Act as, inter alia, “a fixed and certain interest in intangible personal
property that is held, issued or owed in the course of a holder’s business.” W. Va. Code
§ 36-8-1(13). The Act lists several examples of property, one of which is “[a]n amount
due and payable under the terms of an annuity or insurance policy, including policies
providing life insurance.” Id. § 36-8-1(13)(vi). Construing the above-quoted excerpts of
section 1(13) in pari materia with section 2(e) in order to ensure that each is given its
proper force and effect, we have no trouble concluding that, for purposes of the Act,
section 2(e) removes any doubt that a beneficiary’s interest in the proceeds of a life
insurance policy becomes sufficiently fixed and certain on the death of the insured and
not when a claim is subsequently perfected. We need not decide whether such proceeds
are also “due and payable” at death, inasmuch as the list of specific property in section
1(13) is merely illustrative and not intended to exclude unmentioned examples. See
Davis Mem’l Hosp. v. W. Va. State Tax Comm’r, 222 W. Va. 677, 684, 671 S.E.2d 682
(2008) (“[T]his Court has recognized that the term “includes” in a statute is to be dealt
with as a word of enlargement.” (citation, alterations, and internal quotation marks
omitted)). Put another way, if we assume for the sake of argument that no proceeds of
life insurance policies are ever due and payable until a claim is perfected, such
circumstance only confirms those proceeds’ status under the Act as “property.” It does
not necessarily follow, particularly in consideration of the enactment of section 2(e), that
such proceeds cannot sooner qualify as property subject to the Act.


                                            11

intent to affirmatively separate the insurer’s obligation to account for and pay those

proceeds to the Treasurer from the filing of any claim for benefits required by the policy

terms. The insurer’s obligation to account for and pay those proceeds is tied instead to

the death of the insured (or the insured’s attainment of the limiting age), maturing three

years thereafter.



              Our conclusion arises inexorably from the Legislature’s purposeful

bifurcation of the insurer’s obligations under the Act from those pursuant to the Code in

section 2(e) of the former, and it is the only plausible alternative to the claim-filing

trigger urged by the insurers.     Because the Act in this regard admits of only one

interpretation, it is not ambiguous; it was therefore error for the circuit court to construe

the Act in pari materia with the inapposite provisions of the Insurance Code directed

solely at the contractual relationship between insurer and insured, and not purporting in

any manner to govern the conduct of the Treasurer in his role as conservator for the

citizenry. The circuit court’s ruling treating the provisions of the Insurance Code as

controlling deprived the Act of its full force and effect, contrary to our precedent.5


       5
         The circuit court’s misperception that the two statutes should be construed
together led it to conclude that the Legislature would have more specifically distanced the
“obligation to pay” trigger under the Act from the “due proof of death” required for
claims payment under the Insurance Code had it not intended for the latter to instruct as
to the former. To the contrary, the two enactments govern entirely different situations,
and we perceive the Act to be sufficiently specific and precise, particularly in view of the
enlightenment provided by section 2(e).


                                             12

              The circuit court referred to recent unpublished decisions in three other

states as consistent with its interpretation of West Virginia law. We do not find them

persuasive. In two of those cases, the court merely ruled that, in the absence of a claim as

required by contract, the defendant insurer had no independent duty to its insured or the

insured’s beneficiary to search the DMF. See Feingold v. John Hancock Life Ins. Co.

(USA), No. 13-10185, 2013 WL 4495126 (D. Mass. Aug. 19, 2013); Andrews v.

Nationwide Mut. Ins. Co., No. 97891, 2012 WL 5289946 (Ohio Ct. App. Oct. 25, 2012),

review denied 135 Ohio St. 3d 1415 (Ohio 2013). Neither opinion addressed the broader

obligation to state governments acting as conservators, established in Moore and codified

in the Act.



              The third case, Total Asset Recovery Services, LLC v. MetLife, Inc., No.

2010-CA-3719, 2013 WL 4586450 (Fla. Cir. Ct. Aug. 20, 2013), was a qui tam action

alleging fraud on the part of several defendant insurers, based primarily on their retention

of unclaimed policy proceeds that might have been payable had they cross-referenced

their insureds against the DMF. The court determined that it had no jurisdiction over the

dispute with respect to at least one insurer, as its liability had previously been

compromised through settlement with the state’s Department of Financial Services

(“DFS”). The court therefore dismissed the complaint with prejudice.




                                            13

              The court held in the alternative that dismissal was warranted inasmuch as

the insurer had not knowingly avoided any legal obligation, such obligation being a

prerequisite to liability under the Florida False Claims Act. No obligation had arisen,

according to the court, because the state’s unclaimed property law imposes no duty on

insurers to search the DMF or other external databases. The pronouncement of the

Circuit Court of Florida on that point was confirmed last year in Thrivent Financial for

Lutherans v. Department of Financial Services, 145 So. 3d 178 (Fla. Dist. Ct. App.

2014). In Thrivent, the court of appeals reversed the declaration of the DFS that the

state’s Disposition of Unclaimed Property Act rendered the proceeds of life insurance

policies due and payable on the death of the insured. Although the statute required that

proceeds be established “due and payable” exclusively by resort to the insurer’s records,

the DFS determined that the law imposed upon insurers the duty to supplement its

records by consulting sources such as the DMF. The Thrivent court disagreed, observing

that “nothing in the plain language of [the Florida Act] imposes an affirmative duty on

insurers to search these death records.” Id. at 182.



              Likewise, the West Virginia Uniform Unclaimed Property Act imposes no

specific duty on insurers to search the Department of Commerce’s Death Master File or

any comparable data source. Rather, the Act simply requires insurers generally, as

holders of property presumed abandoned, to account for and turn over that property to the

Treasurer. We have determined that, in the case of life insurance policy proceeds, the


                                             14

three-year dormancy period leading to the presumption of abandonment commences with

the death of the insured. Each insurer is free to determine how it will investigate and

discover whether its insureds are yet living. Depending on the insurer’s resources and the

volume of business done in West Virginia, it may find, for instance, that contacting its

insureds directly or farming the task out to its agents may produce the desired results in

the most economical and reliable fashion. On the other hand, an insurer may well choose

to review the DMF as the best or most efficient way to perform its duties under the Act.6



              It is thus largely irrelevant that, as asserted by the insurers, “[f]ive of the 15

states adopting the 1995 Model UPA in some form have also recently enacted DMF

legislation,” explicitly imposing a duty to search that database. A similar enactment in

       6
          The insurers warn that the DMF is not infallible, in that “some deaths never show
up” in the file, “and living individuals have been listed as dead.” Nevertheless, if the
Treasurer’s complaints are to be believed, the insurers find the DMF reliable enough to
support their efforts to cease payments on lifetime annuities. Several other practical
considerations, according to the insurers, counsel against construing the Act in a manner
requiring them to account for life insurance proceeds in the absence of a claim. Among
those are worries that insurers will lose their right to contest payment in the event of
suicide or murder-for-hire, fraud in the application, or lack of an insurable interest. In
that vein, the insurers contend, a claim serves as notice to investigate and assess their
liability. We expect, however, that in many cases—particularly involving policies that
have been in force for years—the sudden cessation of premiums being paid will serve as
sufficient notice to the insurers that the insured may have died, such that they ought to
further investigate. The three years that must thereafter elapse prior to the required
remittance to the Treasurer provides sufficient opportunity for an insurer to satisfy itself
that the proceeds are properly payable. We imagine that, except for the sheer volume of
instances, these situations will prove analogous to those now confronted by the insurers
when an insured reaches the policy’s limiting age, triggering payment though no claim
has been filed.


                                              15

West Virginia, as made evident by our holding today, would unnecessarily tread upon the

insurers’ prerogative to decide how they will comply with the Act.           The insurers,

however, persuaded the circuit court to surmise that “[s]uch legislation would be

redundant or unnecessary if a duty to search already existed in the UPAs adopted by

these states.” Cf. United Ins. Co. of Am. v. Commw. Dep’t of Ins., No. 2013-CA-000612­

MR, 2014 WL 3973160 (Ky. Ct. App. Aug. 15, 2014) (holding that duty to search DMF

imposed by new model legislation applied only to policies issued after statute’s effective

date of January 1, 2013). Were we to assume, however, that the specific, nonexistent

“duty to search” could stand as a proxy for the general “duty to comply” unquestionably

extant in the Act, the circuit court’s rationale is faulty. See, e.g., Childers v. Parker’s,

Inc., 162 S.E.2d 481, 484 (N.C. 1968) (“Whereas it is logical to conclude that an

amendment to an unambiguous statute indicates the intent to change the law, no such

inference arises when the legislature amends an ambiguous provision.” (citing 1

Sutherland, Statutory Construction § 1930 (1968 Cum. Supp.))). It is apparent from the

nationwide legislative reaction to the proliferation of settlements emanating from the

insurers’ conduct, see infra note 9, that our sister states have perceived an ambiguity in

their own statutory schemes that they wish to clarify.



              In the event that the insurer’s chosen methodology proves lacking, the Act

sets forth a comprehensive remedial scheme to encourage improvement. To begin with,

“[a] holder who fails to report, pay or deliver property within the time prescribed” is


                                            16

liable to the Treasurer for interest on the property at twelve percent annually. W. Va.

Code § 36-8-24(a) (1997). In addition, “for each day the report, payment, or delivery is

withheld,” the Act prescribes a civil penalty of two hundred dollars per day, to a

maximum of five thousand dollars. Id. § 36-8-24(b). The penalties for a willful violation

of the Act rise to one thousand dollars per day, to a maximum of twenty-five thousand

dollars, “plus twenty-five percent of the value of any property that should have been but

was not reported.” Id. § 36-8-24(c). The Treasurer has the authority to waive interest

and penalties, and “shall waive penalties if the holder acted in good faith and without

negligence.” Id. § 36-8-24(e).7




       7
         The Treasurer also invites our attention to section 10 of the Act. That section
safeguards holders from transfers made in error, instructing that one “who pays or
delivers property to the administrator in good faith is relieved of all liability arising
thereafter with respect to the property.” W. Va. Code § 36-8-10(b) (1997). An insurer
acts in good faith for purposes of section 10 if its payment constituted a reasonable
attempt to comply with the Act, see id. § 36-8-10(a)(1), if it harbored a reasonable belief
that the property was abandoned and it was not otherwise in breach of a fiduciary
obligation owed the property owner, see id. § 36-8-10(a)(2), and if “[t]here is no showing
that the records under which the payment or delivery was made did not meet reasonable
commercial standards of practice,” id. § 36-8-10(a)(3). The Treasurer contends that the
good-faith and reasonableness requirements of section 10 should be extrapolated
generally to the Act to impose a duty upon the insurers to proactively use the DMF to
comply with their reporting and transfer obligations. We decline the Treasurer’s
invitation to interpret the Act in such a manner, as section 10 pointedly targets transfers
that have actually been made, in no way purporting to govern transfers that potentially
should be made. Moreover, as we have concluded supra, insurers are charged with no
specific duty under the Act to consult the DMF.



                                            17

              The insurers’ alleged failure to report, pay, and deliver property is at the

heart of the Treasurer’s complaints in this matter. On remand, after the insurers have

been afforded the opportunity to answer the complaints, the circuit court shall permit the

Treasurer to exercise his statutory right to examine the insurers’ records for compliance

with the Act. See W. Va. Code § 36-8-20(b).8 If, at the close of discovery and after any

dispositive motions, one or more genuine issues remain with respect to the insurers’

conduct, e.g., whether they have complied with the Act, and if not, whether such

noncompliance was willful or instead an inadvertent misstep taken in good faith and

without negligence, then we expect the circuit court to resolve those issues through

rigorously reasoned findings of fact and conclusions of law.9


       8
         The Treasurer need not institute litigation to exercise his right to the examination
provided for in section 20(b), such examination or audit being subject merely to
reasonable notice and conduct at a reasonable time. Given that the question arises in the
context of litigation, however, we should note that the bounds of discovery are not
necessarily the same as the Treasurer’s section 20(b) examination, and that the circuit
court may exercise its sound discretion to permit additional relevant discovery on the part
of any party, including the Treasurer. Because the circuit court’s dismissal order is
reversed and full discovery will be conducted on remand, we do not address the
Treasurer’s alternative argument that preliminary discovery was required before the
circuit court could properly dismiss the complaints.
       9
          There are, we suppose, myriad ways for a holder to show that it has acted in
good faith and without negligence. The circuit court may wish to consider, for instance,
whether the insurers have acted in accordance with standards of commercial
reasonableness. In the conduct of such an analysis, it may be relevant whether the
insurers, as alleged, have frequently resorted to the DMF to terminate their annuity
liabilities. Another item that may be worthy of evaluation is whether and when the
insurers have settled claims in other jurisdictions that have the same or similar unclaimed
property scheme as West Virginia. In that regard, we are under the impression that John
                                                                             (continued . . .)

                                             18

                                    IV. CONCLUSION

                Pursuant to the foregoing, we reverse the circuit court’s dismissal order of

December 27, 2013, and we remand these matters for further proceedings consistent with

this opinion.

                                                                   Reversed and remanded.




Hancock entered into a Global Resolution Agreement in 2011 “with a list of states that
now totals at least thirty-five.” Devin Hartley, Note, A Billion Dollar Problem: The
Insurance Industry’s Widespread Failure to Escheat Unclaimed Death Benefits to the
States, 19 Conn. Ins. L.J. 363, 391 (2013). We are led to believe that Nationwide,
Prudential, MetLife, AIG, and Lincoln Financial executed like agreements with varying
numbers of states in 2012. See id. at 391-92. It is said that the aggregate of these
settlements totals hundreds of millions of dollars, and, if so, one may conclude from the
gross conspicuousness of the disputes and their resolution that the insurers have been on
notice for some time that similar, meritorious claims are likely present here in West
Virginia. Cf. Estate of Bailey, 554 N.Y.S. 791, 793 (N.Y. Surr. Ct. 1990) (observing that
executor of estate could not avail himself of good-faith defense to liability for recovery of
Medicaid benefits paid on behalf of decedent where executor took “ostrich approach to
the existence of creditors”).


                                             19